ORDER
PER CURIAM.
Andrew H. Mahan (Mahan) appeals from the trial court’s grant of summary judgment in favor of Jefferson Bank and Trust Company (Jefferson Bank). Mahan contends the trial court erred in granting Jefferson Bank’s motion for summary judgment because there is a genuine issue of material fact as to the amount of money owed by Mahan. Mahan also asserts the motion court erred in denying his motion to disqualify Judge Maura B. MeShane for bias.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).